Case: 19-11378     Document: 00515885625         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 19-11378                       June 3, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Leroy Nelson,

                                                           Petitioner—Appellant,

                                       versus

   Rick Marques, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CV-162


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Leroy Nelson, federal prisoner # 46172-177, appeals the dismissal of
   his 28 U.S.C. § 2241 petition challenging the concurrent 108-month
   sentences imposed upon his guilty pleas to mail fraud and engaging in an
   unlawful monetary transaction. The district court concluded that Nelson


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11378      Document: 00515885625           Page: 2   Date Filed: 06/03/2021




                                     No. 19-11378


   failed to satisfy the “savings clause” of 28 U.S.C. § 2255(e) and, further, that
   Nelson’s § 2241 petition was barred by the provision in his plea agreement
   waiving appeal and collateral review. We affirm.
          Nelson fails to show that either his guilty plea or his accession to the
   waiver provision was unknowing or involuntary or that any exception to the
   waiver provision applies. See United States v. Keele, 755 F.3d 752, 754 (5th
   Cir. 2014); United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). His
   sentences do not exceed the statutory maximum of either 18 U.S.C § 1341 or
   18 U.S.C. § 1957. Nelson identifies no violation of the plea agreement by
   either the Government or the district court. And he makes only a brief,
   conclusory reference to ineffective assistance of counsel, thereby abandoning
   any such argument. See Davis v. Davis, 826 F.3d 258, 266 (5th Cir. 2016).
   Consequently, Nelson fails to show error in the district court’s finding that
   his § 2241 petition is barred by the collateral-review waiver. See Christopher
   v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).
          AFFIRMED.




                                          2